Citation Nr: 1742796	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-23-330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) based upon a combined rating evaluation for the Veteran's service connected disabilities from August 10, 2012.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 19, 1957 to November 18, 1957 and from December 30, 1958 to March19, 1962 and the Navy from June 30, 1967 to June 27, 1969.

This matter comes before the Board of Veteran's Appeals (Board) from an October 2015 rating decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran filed a claim for an increased evaluation based on entitlement to individual unemployability in August 2015.  Prior claims for individual unemployability with bilateral hearing loss as the condition causing unemployability were filed in December 2012, March 2015, and August 2015.  Each time, VA considered it a claim for an increase rating evaluation for bilateral hearing loss.  In an October 26, 2015 rating decision the RO denied the Veteran's claim for individual unemployability. The RO also decreased the rating evaluation for left knee flexion from 10 percent to 0 percent disabling.  The rating evaluation for bilateral hearing loss was also decreased from 60 percent to 20 percent disabling.  The Veteran filed a Notice of Disagreement (NOD) for hearing loss and left knee flexion in November 2015.  The RO issued a Statement of the Case in April 2016 continue the rating evaluations reached in the October 2015 decision.  In May 2016, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals.  This matter was certified to the Board in June 2016.

Since the Board is granting TDIU based upon a combined evaluation for the Veteran's service connected disabilities, the other issues on appeal including entitlement to a compensable rating for left knew degenerative joint disease based upon limitation of flexion and entitlement to an increase rating evaluation in excess of 20 percent for bilateral hearing loss are rendered moot.  See generally Bradley v. Peake, 22 Vet. App. 280 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  


A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age.)


FINDINGS OF FACT

1.	Prior to August 10, 2012, the Veteran's service connected disabilities did not render him incapable of securing or following a substantially gainful occupation.

2.  From August 10, 2012, the combined rating evaluation for the Veteran's service connected disabilities was at least 70 percent.

CONCLUSION OF LAW

The criteria for a TDIU rating have been met from August 10, 2012. 38 U.S.C.A. §§ 1155, 5110(a), (b) (2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1) (2016).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the record does not reflect that VCAA notice was provided prior to the initial adjudication of the issue, as required by Pelegrini v. Principi, 18 Vet. App. 112   (2004). However, the Board finds that the Veteran has not been prejudiced by this notice defect. The notice timing defect may be cured by re-adjudication of the claim after full notice was provided, most recently in an April 2016 Statement of the Case.  Correspondence issued in October 27, 2015, notified the Veteran of the rating evaluations assigned for his service-connected disabilities, the evidence evaluated in reaching the assigned ratings, the regulations pertinent to the establishment of an effective date and disability rating. The correspondence also addressed the denial of the Veteran's claim for individual unemployability and the RO's rationale for finding that the evidence did not support the claim.  Therefore, the Veteran has not been prejudiced by any prior technical notice defect and no such prejudiced has been alleged. Prickett v. Nicholson, 20 Vet. App. 370   (2006).

With respect to the duty to assist, the claims file includes the Veteran's service records and VA and private treatment records.  Further, throughout the course of this appeal the Veteran has undergone several VA examinations to assess the nature and etiology of his asserted conditions. Copies of the examination reports have been associated with the claims file.  Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Relevant Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

The Veteran contends that he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities.  The preponderance of the evidence supports his claim.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a) (1) (2016). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340 (a) (2).

Where the schedular rating is less than total, a total disability rating may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a) (2016). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341 (a).  See also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered. 38 C.F.R. §§ 4.14, 4.19. In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background. 38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19 (2016).

In this case, the Veteran was granted service connection for left knee DJD based on limitation of extension evaluated at 40 percent disabling from August 21, 2015, lumbar spine degenerative disc disease evaluated at 40 percent disabling from March 22, 2016, bilateral hearing loss evaluated at 20 percent disabling from October 20 2015, residuals of fracture, left femur with hip strain at 10 percent disabling from June 28, 1969, tinnitus at 10 percent disabling from August 10, 2012, residual scar, right inguinal herniorrhaphy at 0 percent disabling from October 21, 2013, and left knee DJD for limitation of flexion at 0 percent disabling from October 20, 2015. 

Review of the claims file indicates the RO reviewed medical treatment records from two VA medical centers and a private facility in connection with the Veteran's claim for individual unemployability.  Based on that review, The RO concluded that the predominant cause of the Veteran's unemployability is a non-service connected disability; a severe respiratory condition.  The Board is not bound by the RO's determination.

In the Veteran's August 2015 request for benefits based on unemployability, the Veteran states that he has been unable to work as a school bus driver since 2013 due to severity of his hearing and his inability to pass the physical examination.  Further, in October 2015 Disability Benefits Questionnaire the VA examiner opined that the Veteran's condition would pose an impact on physical work requiring by bending, pushing, pulling, kneeling, squatting, prolonged standing or any amount of walking.

Under 38 C.F.R. 4.16(a) (2016, a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Further, individual unemployability is to be determined without regard for any nonservice-connected disabilities.  See 38 C.F.R. § 3.341 (a) (2016).  Here, the evidence shows that the combined rating for the Veteran's service connected disabilities is currently 80 percent.  A combined evaluation of 70 percent dates back to August 10, 2012.  

In consideration of the combined rating for the Veteran's service-connected disabilities, without taking into account physical impairment from his nonservice-connected severe respiratory condition, the Board finds that the Veteran is entitled to a total disability rating based on unemployability.  Therefore, affording the benefit-of-the-doubt to Veteran, the claim for entitlement to a TDIU is granted effective August 10, 2012.


ORDER

The Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities is granted.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


